DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on August 26, 2022.
Claims 1-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 15-16, filed August 26, 2022, with respect to prior art rejection of claims 1, 6, 8-10, 12-14, 16-18, 21-22, 24-27, and 29 have been fully considered and are persuasive.  The prior art rejection of claims 1, 6, 8-10, 12-14, 16-18, 21-22, 24-27, and 29 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for wireless communications at a user equipment (UE), comprising: 
receiving a discontinuous reception cycle configuration that indicates a plurality of discontinuous reception cycles within a discontinuous reception period that each have an ON-duration during which the UE is to be in an active mode to monitor for transmissions from an access network entity, and wherein the UE transitions to an inactive mode after one or more of the ON-durations until a subsequent ON-duration, and at least a first channel measurement associated with a channel measurement schedule occurs when the UE is to be in the inactive mode of the discontinuous reception cycle configuration; 
skipping at least one channel measurement prior to the first channel measurement based at least in part on the UE being in the inactive mode of the discontinuous reception cycle at a corresponding time of the at least one prior channel measurement; and 
setting the UE to be in a limited active mode to perform the first channel measurement based at least in part on a change in a channel quality metric exceeding a threshold value for at least a predetermined period before the first channel measurement, the predetermined period including at least one skipped channel measurement.
Dortmund et al. (US 2018/0213482 A1) discloses a mobile device receiving DRX configuration that indicates multiple DRX cycles within a DRX period, where each DRX cycle has a DRX on-duration (see FIG. 1-4). The mobile device determines whether to use TTI1 or TTI2 for CSI reporting, and TTI2 occurs when the mobile device is in power-safe (sleep) mode (see FIG. 4). Dortmund et al. also discloses the mobile device, in response to determining that the difference in CSI value is greater than or equal to a threshold, receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see FIG. 7). 
However, prior arts of record do not disclose, alone or in combination, at least a first channel measurement associated with a channel measurement schedule occurs when the UE is to be in the inactive mode of the discontinuous reception cycle configuration; skipping at least one channel measurement prior to the first channel measurement based at least in part on the UE being in the inactive mode of the discontinuous reception cycle at a corresponding time of the at least one prior channel measurement; and setting the UE to be in a limited active mode to perform the first channel measurement based at least in part on a change in a channel quality metric exceeding a threshold value for at least a predetermined period before the first channel measurement, the predetermined period including at least one skipped channel measurement.
Claims 2-17 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 18-30, please see above explanation for reasons for allowance.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474